Citation Nr: 0621887	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to a total rating based on individual 
unemployability (TDIU) prior to June 17, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for over 14 years and was 
finally separated in April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In February 2005, the Board remanded the issue for additional 
evidentiary development.  Subsequently, in July 2005, the RO 
granted a TDIU, effective June 17, 2005.  However, 
entitlement to TDIU for the period prior to June 17, 2005 is 
still on appeal.  


FINDINGS OF FACT

1.  By a decision dated in August 1993, the Social Security 
Administration (SSA) found the veteran to be unable to engage 
in substantial gainful employment because of schizoaffective 
disorder.  

2.  In a December 2000 rating decision, the veteran was 
service-connected for bronchial asthma, rated as 60 percent 
disabling from December 28, 1999, the date his claim for 
service connection was filed.  This is his only service-
connected disability.  

3.  The veteran submitted a claim for a TIDU in December 
2000.  

4.  The evidence does not show unemployability solely on 
account of the service-connected bronchial asthma prior to 
June 17, 2005.  


CONCLUSION OF LAW

Entitlement to a TDIU prior to June 17, 2005, is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 5110 (West 
2002); 38 C.F.R. § 4.16(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the October 2002 
rating decision which denied service connection for a TDIU, a 
SOC in July 2003an April 2004 supplemental statement of the 
case (SSOC), a July 2005 rating decision in which a TDIU was 
granted and a SOC regarding the effective date assigned.  The 
veteran was issued a letter regarding VCAA laws and 
requirements in August 2003.  These documents essentially 
notified the veteran of the evidence needed to prevail on 
this claim.  Specifically, the letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  While the required notice was 
not provided to the veteran prior to the first AOJ 
adjudication of this claim, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, these requirements are met.  As 
indicated above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for a TDIU, and the July 2005 rating decision which 
awarded him a TDIU and assigned an effective date provided 
him with notice of the type of evidence necessary to 
establish an effective date for the TDIU.  Thus, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, SSA records, 
and statements by the veteran.  The Board finds that there 
are no additional medical records necessary to proceed to a 
decision in this case.  Under these circumstances, the duty 
to assist doctrine does not require that the veteran be 
afforded additional medical examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2005).

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).  

It is argued that the grant of a TDIU should be prior to June 
17, 2005.  Applying the above law and regulations pertaining 
to the assignment of earlier effective dates, the period in 
question in this case is between December 2000 when the 
veteran filed a claim for a TDIU and the grant of the TDIU 
from June 17, 2000.  Thus, the Board will review the evidence 
to determine if a TDIU is warranted for the period between 
December 2000 and June 17, 2005.  

By a decision dated in August 1993, the Social Security 
Administration (SSA) found the veteran to be unable to engage 
in substantial gainful employment because of schizoaffective 
disorder.  This is not a service-connected disorder.  

Service connection for the veteran's only service-connected 
disability, bronchial asthma, was granted by rating decision 
in December 2000.  The assignment of the 60 percent rating 
was primarily based on results from VA pulmonary function 
testing (PFT) exam in November 2000.  At that time, PFT 
showed a forced expiratory volume (FEV) 62% of predicted, 
forced vital capacity (FVC) 82% of predicted, and 53% of FEV-
1FVC.  

The veteran submitted a claim for entitlement to a TDIU in 
December 2000.  

VA records in dated in 2001 primarily show treatment for 
other conditions.  It was noted in September 2001 that the 
veteran's asthma was stable.  When examined by VA in March 
2002, the veteran reported that his main problems were high 
blood pressure, alcoholism, PTSD, low back pain, and tension 
headaches.  He said that he had not worked since the 1980s 
because he just did not feel up to it.  Following 
examination, in addition to the above problems, it was noted 
that he also had chronic obstructive pulmonary disease and 
that PFT in 2000 showed moderate obstructive ventilatory 
defect.  

Subsequently dated VA treatment records dated in 2004 and 
2005 reflect treatment primarily for other conditions to 
include diabetes, lung cancer, and a lumbar spine tumor.  He 
used a walker for ambulation.  The records show that his lung 
cancer was diagnosed in June 2004, and these documents 
reflect continued treatment for this condition and associated 
problems (e.g., anemia, fatigue, and diarrhea).  In June 
2004, his asthma was noted to be stable and in November 2004, 
it was noted that he had not had any recent asthma attacks.  
PFT dated in December 2004 showed that his FEV1 was 48.6% of 
predicted.  His FEV1/FVC was 87.3 of predicted.  His DLCO was 
within normal limits.  It was noted that this test was not 
adequate for interpretation and should be redone.  

VA records show that in March 2005, the veteran reported that 
he felt good since had had undergone radiation treatment on 
his back.  In June 2005, he said his pain was a 1 on a scale 
of 1-10.  Records from 2005 also reflect that he did not use 
his walker all of the time.  He used it when he walked for 
long distances.  

A VA respiratory consult examination was conducted on June 
17, 2005.  The examiner noted that the veteran was being 
treated with small volume nebulizer treatment, an inhaler, 
and steroid inhalers.  The veteran said that minimal exertion 
made him short of breath.  He said that he could only walk a 
couple of feet.  Running, claiming stairs, or lifting objects 
was not possible.  He reported that his asthma made it 
difficult even to take care of his daily needs.  He had 3-4 
attacks per day.  PFT noted FEV1of 58.5% of predicted with 
FEV1/FVC of 82.7%.  His DLCO was 49.2% of predicted.  The 
examiner noted that the veteran was well-built, moderately 
nourished, and chronically ill looking.  He had a generalized 
weakness in the lower extremities.  The assessment was for 
carcinoma of the lung, bronchial asthma, metastatic disease 
of the bone, diabetes mellitus, and schizoaffective disorder.  
The examiner noted that the veteran's asthma had worsened 
over the years.  His attacks had become more frequent and 
more severe over the years, and he was restricted with even 
doing his daily activities.  The examiner opined that the 
veteran could not be gainfully employed due to his asthma.  

Based on the evidence of record, the veteran did not meet the 
criteria for a TDIU prior to the June 17, 2005 consultation 
examination.  For the period in question prior to June 17, 
2005, the veteran was primarily treated for other conditions.  
He had significant physical problems associated with lung 
cancer and a back tumor.  His asthma was apparently stable 
throughout this period as the records do not reflect 
shortness of breath or any extensive treatment or change in 
his asthma until the June 17, 2005 report.  Thus, it cannot 
be said that a TDIU was warranted prior to the June 17, 2005 
report.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  As 
the preponderance of the evidence is against the claim, the 
claim is denied.  




ORDER

Entitlement to a TDIU prior to June 17, 2005, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


